Citation Nr: 1139428	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  05-03 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in May 2010, which reversed and set aside, in pertinent part, a May 2008 Board decision and remanded this matter and another issue for further adjudication.  As a result of that Court decision, the Board granted the Veteran service connection for hypertension and remanded the issue of entitlement to service connection for a bilateral knee disorder for a VA examination and medical opinion.

The claim on appeal arises from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2005, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

A current bilateral knee disorder, diagnosed as advanced or severe degenerative arthritis of the left knee and status post operative right total knee replacement, is not shown to have been manifested as a result of the Veteran's period of active service; nor has arthritis of either knee been shown to have been manifested to a compensable degree during the first post-service year. 


CONCLUSION OF LAW

A bilateral knee disorder, diagnosed as advanced or severe degenerative arthritis of the left knee and status post operative right total knee replacement, was not incurred in or aggravated by service, and arthritis of the knees may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the Court, have been fulfilled by information provided to the Veteran in letters from the RO dated in April 2004, May 2004 and February 2011.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Subsequently, the claim was reviewed and denied in the September 2011 supplemental statement of the case.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).

After this appeal was filed, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the February 2011 correspondence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, notice requirements pertinent to the issue on appeal have been met.

The Board notes that the Veteran testified during his hearing, and told the March 2011 VA examiner, that he had undergone several knee surgeries in the 1990s.  The Board notes too that the RO informed the Veteran in correspondence dated in April 2004, May 2004, and February 2011 of the need for private treatment records and that it would provide him assistance in obtaining such documentation.  

The Veteran told the DRO in March 2005 that he had attempted without success to obtain the medical records of a physician who had treated him for hypertension.  His representative asserted during the hearing that he was going to attempt to have the Veteran provide a list of private treating physicians.  (See DRO hearing transcript at pp. 2-4.)  In April 2005, the Veteran provided the RO with the names and addresses of two private physicians, Dr. F.A.J., and Dr. C.R.C.  A review of the claims file indicates that subsequently Dr. F.A.J. provided only one private medical record.  In September 2005, the Veteran informed VA that the records of Dr. C.R.C. may have been lost in Hurricane Katrina.  Subsequently, the Veteran told the VA examiner that he was unaware of the name of either the hospital or doctor who had performed the right knee total prosthesis replacement.  

The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that in this case, in view of the lack of success in securing private medical records and the Veteran's poor memory, any further effort to attempt to secure such records would be futile.  As will be discussed in detail below, the evidence necessary for substantiating the Veteran's claim is a medical nexus opinion finding a relationship between the current bilateral knee disorders and any injury sustained during active duty service.  

The duty to assist otherwise has been fulfilled as VA medical records relevant to this matter have been obtained and a VA examination and medical opinion have been provided in connection with the Veteran's claim.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  


Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The Veteran seeks service connection for a bilateral knee disorder.  In written submissions and oral testimony, he contends that he began having trouble with his knees right after induction when he had to train in the cold, snow and mud.  

Service treatment records are negative for any complaints of, or treatment for, a disorder of either the left or right knee.  According to the Veteran's DD Form 214, his military occupational specialty during his two years of active duty was as a lineman.  His September 1964 discharge examination showed no abnormalities of the knees.  On his contemporaneous report of medical history, the Veteran checked the "no" box when asked if he ever had a "trick" or locked knee.  

Post-service, a June 2003 private medical record from Dr. F.A.J. of the Louisiana Orthopaedic Institute revealed that the Veteran was seen for a routine check-up of his right knee.  Episodes of sporadic pain were noted, but nothing serious.  It was also noted that the Veteran was doing quite well status post right total knee replacement.  He was to be seen the following year unless he had problems prior to that point.  

A December 2003 VA outpatient treatment record noted that the Veteran had arthralgias, especially about the right knee.  An impression of osteoarthritis was recorded.  

A June 2004 VA treatment record noted the Veteran had a past medical history of osteoarthritis and that he continued to have pain in his knees.  It was also noted that weather changes seemed to aggravate this condition.  

In March 2005, the Veteran testified at a DRO hearing that when he heard he had arthritis in the knees he figured it came from when he was drafted into the Army at Fort Polk, Louisiana.  He said that it was snowing and raining during that time period and it was cold.  He stated that he had to crawl and get muddy and wet during an "infiltration" course.  He said his request to change clothes had been rebuffed and that it was freezing cold and his knees were aching.  (See DRO hearing transcript at p. 6.)  The Veteran also testified that he did not seek medical attention for his knees while on active duty.  He said that he started complaining about his knees to private doctors approximately three years after discharge "but they never did nothing really."  He said that he did not actually go to the doctor about his knee complaints until approximately 2000 when a MRI scan showed damage to both knees.  Id. at 6-7.  He said that he was a truck driver post-service and had two arthroscopic surgeries on his right knee and a total right knee replacement.  He was also facing potential left knee replacement surgery.  Id. at 3, 5.  The Veteran said that the surgeries began after his leg locked up and he had a fall.  Id. at 7.

The Veteran underwent a VA examination in March 2011.  He told the examiner that he had little pain in the knees when he was in the military and did not see a medic or doctor for it.  When questioned about accidents or causes of knee pain, the Veteran only mentioned crawling during basic training.  He stated that he began to have pain in the knees about 1990.  He had two arthroscopies on his right knee about 1998 or 1999.  At length, he was found to have severe arthritis and a right knee total prosthesis replacement was done about 2000.  The Veteran also said that the left knee was painful, but he deferred surgery.  At present he complained of mild pain in the right knee and marked pain in the left knee and said he had pain in the knees about 80 percent of the time.  He also complained of a little stiffness for 5 to 10 minutes in the mornings.  He uses a walking cane with a reach extender and needs a sock aid.  He can walk no more than 4 blocks without needing rest.  

On examination, the Veteran stood 71.2 inches and his weight was listed as 317 pounds.  There was a very long 18 cm. x 1 cm. scar that was nontender anteriorily overlying the knee longitudinally with no evidence of breakdown or instability.  Palpation revealed anteromedial pain at and just above the joint line, just above the joint line on the right and above it on the left.  There was no heat or effusion and tests for stability were normal in both knees.  The McMurray test was subjectively positive on the left knee.  There was click on the right knee without pain.  X-ray studies revealed advanced degenerative joint disease in the left knee, no acute fractures, small fluid in the right patella bursa, and a satisfactory appearance of a right knee prosthesis.  Diagnoses were advanced or severe degenerative arthritis of the left knee and status post operative right total knee replacement.  The VA examiner opined that the Veteran's currently diagnosed disorders of the knees were clearly not related to his period of active service.  He stated his opinion was based on the lack of documentation in the service treatment records and the Veteran's history, including his comment that his knee pain started about 1990.  

Based on the evidence of record, the Board finds that service connection for a bilateral knee disorder is not warranted in this case.  Initially, the Board notes that the Veteran has a current disability of both the left and the right knee, as documented above by the March 2011 VA examiner.  While the Veteran asserts he might have injured his knees during basic training because they ached when he was drilled in the snow, mud and cold of a Louisiana winter, he conceded during his testimony that he never saw a medic or doctor for knee complaints during service.  His discharge examination also revealed no complaints or abnormalities concerning either knee and this tends to weigh against the claim.  

While the Veteran testified that he complained about his knees to a doctor perhaps three years after discharge, the March 2011 VA examiner reported that the Veteran told him that he did not begin to have pain in the knees until about 1990, or 26 years after service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Mason v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative in this case the March 2011 opinion of the VA examiner who stated, after examining and interviewing the Veteran, that it was his opinion that the currently diagnosed disorders of the knees were clearly not related to the Veteran's period of active service.  This opinion was based in part on a review of the claims file, which includes a transcript of the Veteran's DRO hearing, and the Veteran's history, especially his comment to the examiner that his knee pain actually started about 1990.  The Veteran has not provided any competent medical evidence to rebut the opinion of the March 2011 VA examiner or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The competent medical evidence of record suggests that the Veteran's current knee symptoms were not caused by or are a result of his period of active service.  As the medical evidence of record has not established a nexus between the Veteran's service and the presently diagnosed left and right knee disorders, service connection for either knee must be denied.  See Hickson, 12 Vet. App. at 253.

There is no indication that the Veteran had a diagnosis of arthritis of either the left knee or the right knee which had become manifested to a compensable degree during the first year following his discharge from service in 1964.  Accordingly, entitlement to service connection for arthritis on a presumptive basis also is not warranted in this case.  See 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Board has considered the Veteran's statements in support of his claim that he had aching knees during basic training.  To the extent that the Veteran is able to observe continuity of a bilateral knee disorder, his opinion that his bilateral knee disorder is related to service is outweighed by the competent and credible medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of an injury to either knee or of a chronic knee disorder of either knee in service) and post-service treatment records, transcripts and documents (showing no complaints, symptoms, findings or diagnoses associated with either knee until perhaps 1990, and no competent medical evidence linking the left knee disorder and the right knee disorder to the Veteran's service) outweigh the Veteran's contentions.  

Significantly, the Board points out that the March 2011 VA examiner specifically considered the Veteran's statements, but found them unpersuasive in view of the medical evidence and the Veteran's history.  The Board finds the Veteran competent to state that he had knee symptoms in service.  However, the Board does not find his assertions credible in view of the fact he also testified that three years after service he complained about his knees to doctors without success and subsequently told the VA examiner did not have problems with his knees until 1990, or 26 years after service.  In view of the medical evidence as a whole, in conjunction with the negative VA medical opinion which took account of the Veteran's assertions, the Board does not find the Veteran competent or credible to state that any knee pain in service was related to his currently diagnosed left and right knee disorders.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, there is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

As such, the preponderance of the evidence is against the Veteran's claim.  Although he is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral knee disorder.  


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


